Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because the applicant did not invent the claimed subject matter. Evidenced by US 2020/0037511.
35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because it does not name Bremkens and Bremkens as inventors (US 2020/0037511).  
Claims 1-16 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoyama US 5,481,825.
Regarding claim 1, Aoyama discloses a tray (1) for holding at least one planting pot and for growing a plant, the tray comprising multiple compartments (3) each for holding a respective planting pot, at least one fastening means (8) for securing the planting pot, wherein the compartments each have a lower compartment portion to receive entirely the respective planting pot to be inserted, and a respective upper compartment portion comprising the fastening means is formed at least by a compartment wall which is impenetrable to the root system, which is nonperforated (Aoyama, Figures 3 and 4).
Regarding claim 2, Aoyama further discloses the compartment wall of the upper compartment portion is entirely nonperforated (Aoyama, Figure 3).
Regarding claim 3, Aoyama further discloses the lower compartment portion comprises a bottom (5) forming a support for the planting pot.
Regarding claim 4, Aoyama further discloses the lower compartment portion likewise has a nonperforated side wall in its upper third (Aoyama, Figure 3).
Regarding claim 5, Aoyama further discloses a wall thickness in the area of the fastening means is reduced (at 11) as compared to an area of the compartment not having the fastening means.
Regarding claim 6, Aoyama further discloses the fastening means is configured to act on a planting pot rim of the planting pot to be inserted into the compartment (Aoyama, column 2: lines 62-67).
Regarding claim 8, Aoyama further discloses the fastening means has a starting slope at the top end (Aoyama, Figure 3).
Regarding claim 9, Aoyama further discloses the fastening means is formed at least partly as an undercut bulge or indentation of the compartment wall (7, 11).
Regarding claim 10, Aoyama further discloses the compartment comprises multiple fastening means around the periphery of the compartment wall (Aoyama, Figure 1).
Regarding claim 11, Aoyama further discloses the compartment wall has at least one recessed engagement area (Aoyama, Figure 1).
Regarding claim 12, Aoyama discloses a system for growing a plant, the system comprising a tray (1) as claimed in claim 1  and at least one planting pot (Aoyama, abstract) is secured in the lower compartment portion of a compartment of the tray (Aoyama, column 2: lines 62-67), comprising a planting pot bottom (5) and a nonperforated planting pot wall (Aoyama, Figure 3), wherein the compartment wall of the upper compartment portion and the planting pot wall form a boundary for a growth region which is impenetrable to the root system.
Regarding claim 13, Aoyama further discloses the planting pot comprises at least one securing means (sidewall of the pot), which can interact with the fastening means of the compartment.
Aoyama discloses the device of claim 16. Claim 16 is a product by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642